UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7533



NICHOLAS DEALY,

                                              Plaintiff - Appellant,

          versus


RICHARDSON, Captain; COMMONWEALTH ATTORNEY;
JUDGE LEARNER, Hampton City Circuit Court;
DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS;
JOHN & JANE DOE, and all deputies that worked
the floor,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-05-125-HEH)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Dealy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nicholas Dealy seeks to appeal the district court's order

dismissing his 42 U.S.C. § 1983 (2000) action.        The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).      The magistrate judge recommended that

relief be denied and advised Dealy that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Dealy   failed   to   object   to   the   magistrate   judge's

recommendation.

           The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.            See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).        Dealy has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -